Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 17 August 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                             August 17th 1781
                        
                        Upon a full consideration of all circumstances I am of opinion, that the march of the French Army under your
                            command had better be by the following Route, and on the following days.
                        
                            
                                
                                Sunday. 19th to North Castle
                                
                                14 Miles.
                                
                                
                            
                            
                                
                                Monday, 20th to Kings Ferry
                                
                                18 Do.
                                
                                
                            
                            
                                
                                Allowing for the common chances of Winds and Weather, it may take ’till
                            
                            
                                
                                Thursday 22nd to cross the North River.
                                
                                
                                
                                
                            
                            
                                
                                Friday 23d to Suffrans
                                
                                16 Miles
                                
                                
                            
                            
                                
                                Saturday 24. to Pumpton Meetg Ho.
                                
                                14 Do
                                
                                
                            
                            
                                
                                Sunday—25. to Whippany
                                
                                15
                                
                                
                            
                            
                                
                                Monday 26 to Bullions Tavern
                                
                                15
                                
                                
                            
                            
                                
                                Tuesday—27 to Somerset Ct House
                                
                                14
                                
                                
                            
                            
                                
                                Wednesday 28 to Princeton—
                                
                                14
                                
                                
                            
                            
                                
                                Thursday 29 to Trenton—
                                
                                12.
                                
                                
                            
                        
                        I have named no halting day because we have not a moment to lose—and because the Troops will more than
                            probably, be detained sometime at Trenton—but if you should think it absolutely necessary, Whippany will be a good place
                            for a halt; as there is a good road leading from thence through Chatham (five Miles distant) to Elizabeth Town and Staten
                            Island.
                        After crossing the North River, Your Excellency may, if you should prefer it, march by Brigades. With every
                            sentiment of esteem and personal attachment I am Your Excellencys Most Obedt Servant.

                    